Title: John Adams to Abigail Adams, 16 October 1782
From: Adams, John
To: Adams, Abigail



My dearest Friend
Hague Oct. 16. 1782

Yesterday arrived your kind Letters of the 3 and 5 of september. I am preparing to sett off tomorrow Morning for Paris, so that I am unable to write you more than a Line.
Your Proposal of coming to me would make me the happiest of Men, if it were probable that I should live here where I am well settled. But, if the Negotiations for Peace should take a serious Turn, I shall be obliged to live in furnished Lodgings at Paris, or to travel 600 or 800 miles farther to Vienna. These Journeys would be infinitly disagreable to you and your Daughter—and for you to live at the Hague while I am running about Europe, would be more disagreable than in America.
If Peace should be made this Winter I intend to go home in the Spring.

I shall however be able to form a better Judgment at Paris from whence I will write more fully.
Dont conclude from my Journey to Paris that Peace will be made. The Dutch Ministers at Paris have written that Mr. Fitzherbert has received Instructions to treat with the Ministers of the United states of America. Mr. Jay has written me, that Mr. Oswald has received a Commission to treat with the United states of America. But he enjoins me secrecy about it so that you must keep it to yourself. He will write it to Congress from Paris, I suppose. I shall write fully from thence as soon as I know the Truth, but I dare not write half Intelligence, about such delicate Points.
Thanks to Uncle Smith for his Letter which I would answer if I had time. Rejoice with Brother Cranch and family.
My dear Daughters enterprising Duty and Affection most tenderly moves me, but she little thinks of the Dangers and Difficulties she wishes to encounter.
I have not received the Letter containing your Proposal so I cannot give you my Opinion of it fully.
